Managed by Friess Associates, LLC Quarterly Report December 31, 2008 Dear Fellow Shareholders: Conditions during the summer were bad enough to make it seem unlikely that things could get worse, but they did. With economic contraction now a forgone conclusion, concerns regarding the recession’s severity and duration kept stocks under siege for most of the final few months of 2008. To put it mildly, the December quarter was a trying period for investors. We thank you for sticking with us through challenges that, based on the market’s rapid descent, look to have sent many equity investors elsewhere running for the exits. On the second Friday in October, 93 percent of the stocks traded on the New York Stock Exchange set new 12-month lows. Recognizing that conditions put earnings for companies from economically sensitive areas at risk, the Brandywine Funds isolated new opportunities from less cyclical areas before and during the quarter. In realigning the portfolios toward companies that provide better earnings visibility, sales of holdings from the energy and industrial sectors funded new purchases in the health care and consumer staples sectors. The changes didn’t generate a near-term relative performance benefit for Brandywine Fund. Brandywine Blue Fund, on the other hand, showed improvement over the September quarter by containing its December-quarter decline versus benchmarks. Brandywine declined 24.42 percent in the quarter as the Russell 3000 and Russell 3000
